CARDINAL STATES GATHERING COMPANY, POCAHONTAS GAS PARTNERSHIP, TAX MATTERS PARTNER, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Cardinal States Gathering v. CommissionerDocket No. 12134-98United States Tax Court1999 U.S. Tax Ct. LEXIS 62; June 3, 1999, Entered *62  Counsel for Petitioner: DENNIS P. BEDELL, MILLER & CHEVALIER, CHARTERED, Washington, D.C.ROBERT M. MORRISON, Special Trial Attorney, Dallas, Texas.  Cohen, Chief Judge COHENDECISIONPursuant to Rule 248(a) of the Tax Court Rules of Practice and Procedure, it isORDERED and DECIDED: That the following shows the adjustments to the partnership items of the Cardinal States Gathering Company for the taxable year ending December 31, 1992:Partnership ItemAs ReportedAs DeterminedDepreciation -Gathering System$ 5,878,385.00$ 5,878,385.00Right-Of-Way101,242.0023,592.00AMT - Depreciation Adj.3,736,742.003,673,476.00ACE - Depreciation Adj.748,397.00735,724.00* * * * *It is stipulated that the Court may enter the foregoing decision pursuant to Tax Court Rule 248(a).It is further stipulated that Pocahontas Gas Partnership is the Tax Matters Partner for Cardinal States Gathering Company and that Conoco, Inc. is the Tax Matters Partner for Pocahontas Gas Partnership.It is further stipulated that the undersigned Tax Matters Partner of Cardinal States Gathering Company, for the taxable year*63  ending December 31, 1992, by executing this stipulation, consents to the entry of the foregoing decision in this case and certifies that no party objects.Conoco, Inc.for Pocahontas Gas PartnershipRICHARD A. SHERRYGeneral Manager,Tax and Chief Tax OfficerSTUART L. BROWNChief CounselInternal Revenue Service